Citation Nr: 1310277	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that, in pertinent part, granted service connection for right ear hearing loss, assigning an initial noncompensable disability rating; and denied service connection for tinnitus, PTSD, and a psychiatric disorder other than PTSD.  The Veteran expressed disagreement with the initial disability rating for the service-connected right ear hearing loss, and with the aforestated denials of service connection, and perfected an appeal.

In February 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents reveals that VA outpatient treatment records dated from October 2009 to May 2012 are contained in the virtual record, but not in the paper claims file.  The remaining records contained in the virtual record are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

(The issues of service connection for PTSD and for a psychiatric disorder other than PTSD are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  During a February 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew from appeal the issue of entitlement to an initial compensable disability rating for right ear hearing loss.

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus is likely the result of his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of an initial compensable disability rating for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the February 2013 hearing, the Veteran withdrew his appeal as to entitlement to an initial compensable disability rating for right ear hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

Tinnitus

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

If the Veteran engaged in combat with the enemy, as is the case here, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During his February 2013 hearing, the Veteran testified that his tinnitus began in service when he served as a right gun projectorman on a five-inch 54 gun mount.  He indicated that he would spend six hours on duty and six hours off duty, totaling 12 hours in a 24 hour period.  He described that he would be inside the gun turret, which was made of steel and which would vibrate and echo without the use of hearing protection.  He indicated that the tinnitus that he experienced in service had continued since then, and had increased in severity.  He noted that following service, he was not engaged in activity that would have exposed him to acoustic trauma.  He also clarified that he had not understood the question being asked when he had reported during an August 2007 VA examination that his symptoms had begun 10 years earlier.

The August 2007 VA audiological examination report shows that the Veteran being exposed to loud noises in service without the use of hearing protection.  He described being around firearms, missile launchers, navy guns, heavy artillery, combat explosions, aircraft engines, and ship engines.  He described the onset of tinnitus as being 10 years earlier, and that the symptoms would last one to two hours a few days a week.  He added that the noise would not be noticed until in a quiet room.  The examiner indicated that tinnitus was a subjective complaint with no objective means of documenting its presence or absence.  The examiner concluded that the Veteran's tinnitus was not related to service because the Veteran reported the onset was 23 years after separation from service.  The examiner added that tinnitus related to acoustic trauma does not have its initial occurrence 23 years after the cessation of the exposure.

Because tinnitus was not identified on the Veteran's October 1971 enlistment examination when accepted for service, the presumption of soundness applies.  38 C.F.R. § 1111. 

The Veteran is competent to report in-service noise exposure and the onset of ringing in his ears.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2012); Jandreau, 492 F.3d at 1377. 

The Veteran's detailed testimony reports that the ringing in the ears began after in-service noise exposure.  The weight of the competent evidence is that the tinnitus began during service, and that it was the consequence of noise exposure.  Such exposure would be consistent with the circumstances of the Veteran's service.  As such the Board finds that he had in-service noise exposure and experienced ringing in his ears following that exposure.  See 38 U.S.C.A. § 1154(b); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

The Board has considered the August 2007 opinion of the VA examiner that concluded that the tinnitus was not related to service because the Veteran had reported the onset was 23 years after separation.  This opinion, however, is of limited probative value as the Veteran clarified that he had not understood the VA examiner's questions, and that the ringing in the ears had started in service.  The VA examiner also explained that tinnitus was a subjective complaint with no objective means of documenting its presence or absence.  In this light, given the Veteran's testimony as to the onset and continuity of symptomatology, the Board is of the opinion that, at the very least, the point of relative equipoise has been reached on this matter.  Thus, with the resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has tinnitus that is related to acoustic trauma experienced during his period of active service.  


ORDER

The appeal of the issue of entitlement to a higher rating for right ear hearing loss is dismissed.

Service connection for tinnitus is granted.


REMAND

A remand is required in this case as to the issues of service connection for PTSD, and for a psychiatric disorder other than PTSD.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

Initially, the Board notes that during his February 2013 hearing, the Veteran indicated that he had received private treatment for his psychiatric disorder within the preceding year at the Open Door Mission and at Zachariah House in Houston, Texas.  A review of his claims file reveals that treatment records from these medical care providers have not been obtained.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2012).  As such, on remand, an effort to obtain these records must be undertaken.

Additionally, a review of the Veteran's service treatment records reveals that in October 1973 and November 1973, he reported being nervous and experiencing nervous trembling.  He was given an impression of nervous tension.  In February 1974, he reported that his nerves were bothering him, and it was indicated that his attitude was depressed.  In April 1974, he was again treated for reported nervousness.

In September 1981, the Veteran filed a claim of service connection for what he described as delayed stress syndrome, which he indicated had been afflicting him from 1974 through 1981.  He elaborated that his problems began in Vietnam, and that he had been unable to get his act together due to psychological, emotional, and physical problems.

Thereafter, various VA outpatient treatment records dated from March 1990 to April 2012 have included diagnoses of polysubstance abuse and addiction, rule out depression, major depressive disorder, rule out malingering, and rule out dementia.  Private treatment records from Dr. Michael Kim dated from December 2001 to September 2002 show a diagnosis of anxiety reaction.  Treatment records from the Texas Department of Criminal Justice dated from October 2002 to April 2007 show diagnoses of anxiety; depressive disorder, not otherwise specified; schizoaffective disorder; and PTSD.

A VA PTSD examination report dated in August 2007 shows that the Veteran was given a diagnosis adult anti-social behavior and polysubstance abuse.  The examiner indicated that the Veteran's symptoms did not meet the criteria for PTSD.  In his summary, the examiner, however, did not comment on the significance of the in-service treatment for nervousness and depression; nor was comment made regarding the Veteran's September 1981 report of delayed stress syndrome.  Moreover, the examiner did not comment on the various VA and private diagnoses of polysubstance abuse and addiction, depression, major depressive disorder, anxiety, and schizoaffective disorder.  It also does not appear that the examiner considered the Veteran's competent statements as to the onset and continuity of symptomatology since service.  As such, the Board finds that an additional medical opinion must be obtained to clarify the precise nature and etiology of the Veteran's disability(ies).  (When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).)

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall contact the Veteran to ascertain if he has private treatment records for his asserted psychiatric disorder, to include PTSD, from Open Door Mission and at Zachariah House in Houston, Texas.  If an affirmative response is received, the Veteran should be requested to forward any such private treatment records to the AOJ, or forward an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran or from any identified medical care provider, such must be associated with the claims file.  

2.  The AOJ shall schedule the Veteran for a VA examination to assess the nature and etiology of any psychiatric disability.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.  Testing should be specifically undertaken to ascertain whether the Veteran in fact experiences PTSD.  

Based on examination of the Veteran and complete review of the record/claims file, the examiner is requested to provide an opinion that responds to the following:

(a)  Please identify all psychiatric disorder(s) found on examination of the Veteran.

(b)  As to each psychiatric disorder please indicate whether it is at least as likely as not that such is related to his active service (the examiner must consider that the Veteran was treated for nervousness and depression from October 1973 to March 1974, and that in September 1981, he reported experiencing delayed stress syndrome from 1974 to 1981.)

(c)  Identify whether the Veteran specifically has a diagnosis of PTSD in accordance with DSM-IV based on an event(s) during his active duty service.  Please identify the symptoms that support such diagnosis, or those lacking, but necessary for such diagnosis. 

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner must also discuss the prior diagnoses of record, to include the VA outpatient treatment records showing diagnoses of polysubstance abuse and addiction, rule out depression, major depressive disorder, rule out malingering, and rule out dementia.  Consideration should be given to Dr. Kim's diagnosis of anxiety reaction, and the Texas Department of Criminal Justice diagnoses of anxiety, depressive disorder, not otherwise specified, schizoaffective disorder, and PTSD.

The examiner must explain each opinion, whether favorable or unfavorable, citing to the lay evidence, as well as other evidence in the record that supports or contradicts the opinion.  The medical reasons for accepting or rejecting the Veteran's statements, especially with regard to continuity of symptoms, should be set forth in detail.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination--for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  Any opinions expressed must be accompanied by a complete rationale.

3.  The AOJ should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The AOJ should thereafter readjudicate the Veteran's claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


